Exhibit 10.1

OREXIGEN THERAPEUTICS, INC.

INDEPENDENT DIRECTOR COMPENSATION POLICY

(AS AMENDED AND RESTATED EFFECTIVE AUGUST 27, 2013)

Non-employee members of the board of directors (the “Board”) of Orexigen
Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Independent Director Compensation Policy (this
“Policy”). The cash compensation and option grants described in this Policy
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, an “Independent
Director”) who may be eligible to receive such cash compensation or options,
unless such Independent Director declines the receipt of such cash compensation
or options by written notice to the Company. This Policy shall remain in effect
until it is revised or rescinded by further action of the Board.

1. Cash Compensation.

Each Independent Director shall be eligible to receive an annual retainer of
$40,000 for service on the Board. In addition, an Independent Director serving
as:

(i) chairman of the Board shall be eligible to receive an additional annual
retainer of $20,000 for such service;

(ii) chairman of the Audit Committee of the Board shall be eligible to receive
an additional annual retainer of $18,000 for such service;

(iii) members (other than the chairman) of the Audit Committee shall be eligible
to receive an additional annual retainer of $7,500 for such service;

(iv) chairman of the Compensation Committee of the Board shall be eligible to
receive an additional annual retainer of $12,500 for such service;

(v) members (other than the chairman) of the Compensation Committee shall be
eligible to receive an additional annual retainer of $5,000 for such service;

(vi) chairman of the Nominating/Corporate Governance Committee of the Board
shall be eligible to receive an additional annual retainer of $7,500 for such
service;

(vii) members (other than the chairman) of the Nominating/Corporate Governance
Committee shall be eligible to receive an additional annual retainer of $3,750
for such service;

(viii) chairman of the Research and Development Strategy Committee shall be
eligible to receive an additional annual retainer of $20,000 for such service;

(ix) members (other than the chairman) of the Research and Development Strategy
Committee shall be eligible to receive an additional annual retainer of $2,000
for such service; and



--------------------------------------------------------------------------------

(x) members of the Strategic Transactions Committee shall be eligible to receive
an additional annual retainer of $7,500 for such service.

The annual retainers shall be paid by the Company in quarterly installments or
more frequently as deemed advisable by the officers of the Company for
administrative or other reasons.

2. Equity Compensation. The options described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2007 Equity
Incentive Award Plan (the “2007 Plan”) and shall be granted subject to the
execution and delivery of option agreements, including attached exhibits, in
substantially the same forms previously approved by the Board, setting forth the
vesting schedule applicable to such options and such other terms as may be
required by the 2007 Plan.

(a) Initial Options. A person who is initially elected or appointed to the Board
and who is an Independent Director at the time of such initial election or
appointment, shall be eligible to receive a non-qualified stock option to
purchase 70,000 shares of common stock (subject to adjustment as provided in the
2007 Plan) on the date of such initial election or appointment (each, an
“Initial Option”).

(b) Subsequent Options. A person who is an Independent Director automatically
shall be eligible to receive a non-qualified stock option to purchase 50,000
shares of common stock (subject to adjustment as provided in the 2007 Plan) on
the date of each annual meeting of the Company’s stockholders. An Independent
Director elected for the first time to the Board at an annual meeting of
stockholders shall only receive an Initial Option in connection with such
election, and shall not receive a Subsequent Option on the date of such meeting
as well. The option grants described in the first sentence of this clause shall
be referred to as “Subsequent Options.” The Subsequent Option amount for an
Independent Director elected for the first time to the Board prior to the annual
meeting but after the previous year’s annual meeting will be pro-rated to
reflect the days that the Independent Director had served on the Board until the
date of the annual meeting.

(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board as Independent Directors will
not receive an Initial Option grant pursuant to clause 2(a) above, but to the
extent that they are otherwise eligible, will be eligible to receive, after
termination from employment with the Company and any parent or subsidiary of the
Company, Subsequent Options as described in clause 2(b) above.

(d) Terms of Options Granted to Independent Directors.

(i) Exercise Price. The per share exercise price of each option granted to an
Independent Director shall equal 100% of the Fair Market Value (as defined in
the 2007 Plan) of a share of common stock on the date the option is granted.

(ii) Vesting. Initial Options granted to Independent Directors shall vest and
become exercisable in thirty-six equal monthly installments of 1/36 of the
shares subject to such option on the same day of each one-month period of
service as an Independent Director following the Initial Option grant, such that
each Initial Option shall be 100% vested on the third (3rd) anniversary of the
date of grant, subject to the Independent Director’s continuing service on the
Board through such dates. Subsequent Options granted to Independent Directors
shall vest and become exercisable in twelve equal monthly installments of 1/12
of the shares subject to such option on the same day of each one-month period of
service as an Independent Director following the Subsequent Option grant, such
that each

 

2



--------------------------------------------------------------------------------

Subsequent Option shall be 100% vested on the first (1st) anniversary of the
date of grant, subject to the Independent Director’s continuing service on the
Board through such dates. In addition, all Initial Options and Subsequent
Options granted pursuant to this Policy shall vest and become exercisable in
full in the event of a Change in Control (as defined in the 2007 Plan). No
portion of an option which is unexercisable at the time of an Independent
Director’s termination of membership on the Board shall thereafter become
exercisable.

(iii) Term. The term of each option granted to an Independent Director pursuant
to this Independent Director Compensation Policy shall be ten years from the
date the option is granted.

(iv) Effect of Termination of Board Service on Options. An Independent Director
shall be able to exercise his or her Initial Options and Subsequent Options
granted pursuant to this Policy and that were vested at the time of his or her
cessation of Board service until the first to occur of (A) the third anniversary
of the date of his or her cessation of Board service, or (B) the original
expiration date of the term of such options.

 

3